BRIGHT, Senior Circuit Judge,
dissenting.
I dissent on the sentences imposed on Garrido and Valenzuela-Valles because of the absence of sufficient evidence to support a finding that the 43.05 pounds of marijuana was in furtherance of the conspiracy and was reasonably foreseeable to the offense of conviction, i.e., the conspiracy which resulted in delivery of thirty pounds of marijuana to the police.
No evidence exists that these defendants ever touched, packaged, viewed, spoke about or made any kind of an agreement (which is the essence of any conspiracy) relating to the 43.05 pounds of marijuana.
The finding of a conspiratorial relationship between these two defendants and the conspiracy rests on mere surmise and conjecture. At best, the majority alludes to a scintilla of evidence. Such scant evidence cannot and should not support the finding required to increase the prison time of these offenders.